Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 1 of 8 Page ID #:1



 1   Paul Rolf Jensen, CSB #154013
     prj @j ensenlawyers .com
 2   JENSEN & ASSOCIATES, APC
 3   650 Town Center Drive, Twelfth Floor
     Costa Mesa, California 92626
 4   (714) 662-5527
     fax (714) 708-2321
 5   Attorneys for Plaintiff Musick, Peeler & Garrett LLP
 6
 7
 8
                            WLnitth States? SBigtnct Court
 9
                   Central 29isftrict of California, Western Bibisfion
10
11
     Musick, Peeler & Garrett LLP,                         ) CASE#
12                                                         )
            Plaintiff,                                     )
13                                                         ) COMPLAINT FOR DAMAGES FOR:
     vs.                                                   )
14                                                         ) 1. BREACH OF WRITTEN CONTRACT;
     Aasim Saied, an individual; Mustafa Saied, an         )I
15   individual; Yasir Billoo, an individual;              ) 2. ACCOUNT STATED;
     M>^en Ventures, LLC, a Florida limited         )
16   liability company; Akyumen Technologies        ) 3. OPEN BOOK ACCOUNT.
     Mobility, LLC, a Florida limited liability     )
17   company; Akyumen Corp., a Florida              )
     corporation; Ak3aimen Technologies Corp., a )
18   Florida corporation; and Does 1-10, inclusive, )
                                                           )
19          Defendants.                                    )

20
21
22
23   Now comes Musick, Peeler & Garrett LLP (hereinafter referred to as “Plaintiff’) alleging in this
24   Complaint against Defendants Aasim Saied; Mustafa Saied; Yasir Billoo; Akyumen Ventures, LLC;
25   Akyumen Technologies Mobility, LLC; Akyumen Corp.; Akyumen Technologies Corp.; and Does 1-
26   10, inclusive, (hereinafter collectively referred to as “Defendants”), as follows:
27
28
                                                  COMPLAINT
                                                       1
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 2 of 8 Page ID #:2



 1                                             JURISDICTION

 2   1.   Jurisdiction is proper in the United States District Court pursuant to 28 U.S.C. §1332,

 3        because Plaintiff is a citizen of a different state than all Defendants, and the damages alleged

 4        herein exceed $75,000, exclusive of interests and costs.

 5   2.   Personal jurisdiction over Defendants is proper because, inter alia. Defendants and each of

 6        them purposefully availed themselves of the rights and privileges of the laws of the State of

 7        California by regularly conducting business and entering into the contract alleged herein

 8        within this judicial district at all times relevant hereto.

 9
10                                                  VENUE

11   3.   Venue is proper in the Central District of California pursuant to 28 U.S.C. §1391(b), because

12        a substantial part of the events or omissions giving rise to the claim occurred in this judicial

13        district.

14
15                                                 PARTIES

16   4.   Plaintiff Musick, Peeler & Garrett LLP (“The Firm”) is a mid-sized law firm, with

17        headquarters at 1 Wilshire Boulevard in the City of Los Angeles, State of California, and

18        within the Central District of California.

19   5.   Plaintiff is informed and believes, and on that basis alleges, that Defendant Aasim Saied

20        (hereinafter referred to as Defendant “Aasim”) is an individual domiciled in the State of

21        Florida.

22   6.   Plaintiff is informed and believes, and on that basis alleges, that Defendant Mustafa Saied

23        (hereinafter referred to as Defendant “Mustafa”) is an individual domiciled in the State of

24        Florida.

25   7.   Plaintiff is informed and believes, and on that basis alleges, that Defendant Yasir Billoo

26        (hereinafter referred to as Defendant “Billoo”) is an individual domiciled in the State of

27        Florida.

28
                                                 COMPLAINT
                                                       2
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 3 of 8 Page ID #:3



 1   8.    Defendant Akyumen Ventures, LLC (hereinafter referred to as “Akyumen Ventures”) is a

 2         Florida limited liability company with a principal place of business located at 2122

 3         Hollywood Boulevard, Hollywood, Florida 33020.

 4   9.    Defendant Akyumen Technologies Mobility, LLC (hereinafter referred to as “Akyumen

 5         Technologies”) is a Florida limited liability company with a principal place of business

 6         located at 2122 Hollywood Boulevard, Hollywood, Florida 33020.

 7   10.   Defendant Akyumen Corp. (hereinafter referred to as “Akyumen”) is a Florida corporation

 8         with a principal place of business located at 15457 Belle Meade Drive, Winter Garden,

 9         Florida 34787.

10   11.   Defendant Akyumen Technologies Corp. (hereinafter referred to as “Akyumen Corporation”)

11         is a Florida corporation with a principal place of business located at 2122 Hollywood

12         Boulevard, Hollywood, Florida 33020.

13   12.   Plaintiff is ignorant of the true names and capacities of Defendants sued herein as Does 1-10,

14         and therefore sues these Defendants by such fictitious names. Plaintiff will amend this

15         complaint to allege their true names and capacities when ascertained. Plaintiff is informed

16         and believes, and on that basis alleges, that each of these fictitiously named Defendants is

17         responsible in some manner for the occurrences herein alleged, and that Plaintiffs damages

18         as herein alleged were proximately caused by their conduct.

19   13.   In doing the things alleged in this complaint, all Defendants, and each of them were the

20         agents of one another, and were acting in such capacity with the specific permission and

21         consent of each co-defendant.

22
23                                   ALTER EGO ALLEGATIONS

24   14.   At all times relevant herein, each Defendant acted as an agent, servant, employee, co­

25         conspirator, alter-ego and/or joint venturer of the other Defendants, and in doing the things

26         alleged herein acted within the course and scope of such agency, employment, alter-ego

27
28
                                               COMPLAINT
                                                    3
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 4 of 8 Page ID #:4



     1         and/or in furtherance of the joint venture. Each of the Defendant’s acts alleged herein was

 2             done with the permission and consent of each of the other Defendants.

 3       15.   At all times relevant herein, Defendants Akyumen Ventures, Akyumen Technologies,

 4             Akyumen Corporation, and Akyumen were the alter egos of Defendants Aasim, Mustafa, and

 5             Billoo and there exists, and at all times herein mentioned has existed, a unity of interest and

 6             ownership between Defendants such that any separateness between them has ceased to exist

 7             in that Defendants Aasim, Mustafa, and Billoo completely controlled, dominated, managed,

 8             and operated the other Defendants to suit their convenience.

 9       16.   Specifically, at all times relevant herein. Defendants Aasim, Mustafa, and Billoo: (1)

10             controlled the business affairs of Akyumen Ventures, Akyumen Technologies, Akyumen

11             Corporation, and Akyumen, including any and all of their affiliates; (2) commingled the

12             funds and assets of the corporate entities; (3) disregarded legal formalities and failed to

13             maintain arm’s length relationships among the corporate entities; (4) inadequately capitalized

14             Akyumen Ventures, Akyumen Technologies, Akyumen Corporation, and Akyumen; (5) used

15             the same office or business location and employed the same employees for all the corporate

16             entities; (6) held themselves out as personally liable for the debts of the corporate entities; (7)

17             used the corporate entities as mere shells, instmmentalities or conduits for themselves and/or

18             their individual businesses; (8) used the corporate entities to procure labor, services or

19             merchandise for another person or entities; (9) manipulated the assets and liabilities between

20             the corporate entities so as to concentrate the assets in one and the liabilities in another; (10)

21             used corporate entities to conceal their ownership, management and financial interests and/or

22             personal business activities; and/or (11) used the corporate entities to shield against personal

23             obligations, and in particular the obligations alleged in this Complaint.

24       17.   At all times relevant thereto. Defendants Ak5mmen Ventures, Akyumen Technologies,

25             Akyumen Corporation, and Akyumen were not only influenced and governed by Defendants

26             Aasim, Mustafa, and Billoo, but there was such a unity of interest and ownership that the

27             individuality, or separateness, of Defendants Aasim, Mustafa, and Billo, and Akyumen

28
                                                     COMPLAINT
                                                          4
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 5 of 8 Page ID #:5



 1         Ventures, Akyumen Technologies, Akyumen Corporation, and Akyumen has ceased, and that

 2         the facts are such that an adherence to the fiction of the separate existence of these entities

 3         would, under the particular circumstances, sanction a fraud or promote injustice.

 4   18.   Plaintiff is informed and believes, and on that basis alleges, that at all times relevant herein,

 5         the acts of the business entities involved were performed by an employee, agent, officer,

 6         servant, and/or representative of Defendants Aasim, Mustafa, Billoo, Akyumen Ventures,

 7         Akyumen Technologies, Akyumen Corporation, and Akyumen.

 8
 9                                      COMMON ALLEGATIONS

10   19.   This action concerns the failure of Defendants Aasim Saied and Akyumen Technologies to

11         pay duly owed legal fees to Plaintiff after having been provided with legal services in

12         conformity with their mutually agreed-upon representation agreement.

13   20.   On or about August 14, 2017, said Defendants engaged Plaintiff by means of written

14         agreement to provide legal representation in connection with several legal matters including

15         inquiries from the Securities & Exchange Commission, employment issues, labor board

16         defense, responding to Grand Jury Subpoena, and reviewing and updating Defendant’s

17         employment practices and policies.

18   21.   The essential terms of the written agreement were that Plaintiff would provide such legal

19         services, and Defendants would pay Plaintiffs legal fees at specified hourly rates for certain

20         named attorneys assigned to the engagement, and when other unnamed persons on Plaintiffs

21         staff performed work at a range of rates specified for each type of staff member (partner,

22         associate, paralegal, etc.) and also that Defendants would reimburse Plaintiff for all costs

23         advanced.

24

25
26
27

28
                                                COMPLAINT
                                                     5
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 6 of 8 Page ID #:6



 1   22.   The written agreement also contained a provision permitting Plaintiff, should Defendants fail

 2         to pay Plaintiff s fees and costs when they came due, to charge Defendant simple interest at a

 3         rate of ten percent (10%) per annum on these unpaid fees and costs, from the date on which

 4         such payment is due and until payment is received.

 5   23.   The firm’s representation of defendants in all matters ended on or before September 13,

 6         2018.

 7   24.   Plaintiff performed legal services for Defendants, and advanced costs on their behalf, in

 8         connection with the representation, and in so doing did all things required of them to be done

 9         under the written agreement.

10   25.   From time to time bills were rendered to Defendants and Defendants did make partial

11         payment. At no time did any Defendants bring to Plaintiffs attention any correction,

12         adjustment or reduction to Plaintiffs final bills, alleged below, that were sought.

13   26.   On or about September 14, 2018, Plaintiff sent Defendants, and each of them, a Notice of

14         Client’s Right to Arbitrate in the proper form required by law. No arbitration has to date been

15         requested, and none was commenced by any Defendants within 30 days of the date of receipt

16         of the said Notice.

17   27.   The last bill which included new charges for services rendered to Defendants was sent by

18         Plaintiff on September 12, 2018. The balance currently outstanding and due is $92,808.67.

19   28.   Plaintiff has been required to engage outside counsel to represent it in this matter and has

20         been further damaged to the extent of its reasonable attorneys fees incurred in connection

21         therewith.

22
23                                     FIRST CAUSE OF ACTION

24                                 BREACH OF WRITTEN CONTRACT

25                               (Against All Defendants, and Each of Them)

26   29.   Plaintiff repeats and reincorporates the allegations of paragraphs 1-28, above, as if set forth in

27         full at this point.

28
                                                COMPLAE^T
                                                     6
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 7 of 8 Page ID #:7



     1    30.    Defendants, and each of them, failed to pay Plaintiff as promised. The amount outstanding

     2           presently due on account of Plaintiff s bills is $92,808.67 and plaintiff has been damaged m
                                                                                                            i

     3           this amount by said Defendants’ above-described failure to pay under the contracts.
 4        31.    Plaintiff has been further damaged, and is entitled to recover, the additional sum of 10%

     5           interest on the amount of its bill as and from September 14, 2018. The daily interest on

 6               $92,808.67 at ten per-cent per-annum is $17.80.

 7

 8                                          SECOND CAUSE OF ACTION

 9                                              OPEN BOOK ACCOUNT

10                                    (Against All Defendants, and Each of Them)

11       32.    Plaintiff repeats and reincorporates the allegations of paragraphs 1-28, above, as if set forth in

12              full at this point.

13       33.    Defendants, and each of them, for the reasons and in the ways stated above, had become

14              indebted to Plaintiff within the year on an open book account for money due in the amount of

15              $92,808.67, and Plaintiff has been actually damaged in this amount, which remains unpaid

16              despite Plaintiff s demand.

17       34.    Plaintiff has been further damaged, and is entitled to recover, the additional sum of 10%

18              interest on the amount of its bill as from September 14, 2018. The daily interest on

19              $92,808.67 at ten per-cent per-annum is $17.80.

20       35.    Plaintiff has been required to engage outside counsel to represent it in this matter and has

21              been further damaged to the extent of its reasonable attorneys fees incurred in connection

22              therewith.

23                                            THIRD CAUSE OF ACTION

24                                               ACCOUNT STATED

25                                    (Against All Defendants, and Each of Them)

26       36.    Plaintiff repeats and reincorporates the allegations of paragraphs 1-28, above, as if set forth in

27              full at this point.

28
                                                     COMPLAINT
                                                          7
Case 2:19-cv-08683-CBM-SK Document 1 Filed 10/09/19 Page 8 of 8 Page ID #:8



 1   37.    An account was stated in writing by and between Plaintiff and Defendants, and each of them,

 2          in which it was agreed by the Defendants, and each of them, that the Defendants, and each of

 3          them, were indebted to plaintiff The reasonable value of this account is $92,808.67, and

 4          Plaintiff has been actually damaged in this amount, which remains unpaid despite plaintiffs

 5          demand.

 6   38.    Plaintiff has been further damaged, and is entitled to recover, the additional sum of 10%

 7          interest on the amount of its bill as from September 14, 2018. The daily interest on

 8          $92,808.67 at ten per-cent per-annum is $17.80.

 9
10                                                 PRAYER

11   WHEREFORE, Plaintiff hereby prays as follows:

12   1.     For damages in the sum of $92,808.67;

13   2.     For prejudgment interest at the legal rate of $17.80 per day as and from September 14, 2018,

14         imtil the date of entry of judgment;

15   3.    For attorneys fees pursuant to California Civil Code section 1717.5 (a);

16 4.      For such other and further relief as the Court deems just and proper.

17
18
19
20   Dated: September 23, 2019                     JENSENASSOCIATES, APC

21
22

23                                                By:
                                                  PAUEROLFJENSEy /
24                                                Attorneys for Plaintiff Mnsick, Peeler & Garrett LLP

25
26
27

28
                                                  COMPLAINT
                                                     8
